                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                             GREENSBORO DIVISION
                              Case No.: 1:18cv00288


JUNE CHO,                                  )
                                           )
       Plaintiff,                          )
                                    v.     ) Plaintiff's Response in Opposition to
                                           )Defendant's Motion for Summary Judgement
DUKE UNIVERSITY and MARILYN                )
HOCKENBERRY,                               )
                                           )
       Defendants.                         )


       COMES NOW Plaintiff, by and through counsel, and files this Response in

Opposition to Defendants' Motion for Summary Judgment. Material issues of fact exist

with respect to the reasons for the failure to renew her contract, the creation of a hostile

work environment, defamation, and the interference with her employment contract with

Defendant Duke University. Plaintiff’s evidence will prove that the Defendants’ actions

were in violation of Title VII and based upon her national origin as well as violation of

the common law of the State of North Carolina. 42 U.S.C. §2000e et seq.

       Wherefore, Plaintiff respectfully requests that the motion be denied. Plaintiff has

filed a memo in opposition to the motion which further explains her position.




      Case 1:18-cv-00288-WO-JLW Document 25 Filed 05/13/19 Page 1 of 3
Respectfully submitted, this the   13th      day of May, 2019.



                                          /s/Nancy P. Quinn,
                                          Attorney for Plaintiff
                                          NC State Bar No.:16799
                                          315 Spring Garden St., Suite 1D
                                          Greensboro, NC 27401
                                          Telephone: (336) 272-9072
                                          Email: npquinn@thequinnlawfirm.com




                                   2




Case 1:18-cv-00288-WO-JLW Document 25 Filed 05/13/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the Plaintiff’s Response to the

Defendants’ Motion for Summary Judgment was served on the Defendants electronically

through the CM/ECF system addressed as follows:

             Kimberly J. Lehman
             Robert A. Sar
             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
             4208 Six Forks Road, Suite 1100
             Raleigh, NC 27609
             E-mail: robert.sar@ogletreedeakins.com
             E-mail: kimberly.lehman@ogletreedeakins.com

      This the 13th        day of May, 2019.



                                                /s/Nancy P. Quinn,
                                                Attorney for Plaintiff
                                                NC State Bar No.:16799
                                                315 Spring Garden St., Suite 1D
                                                Greensboro, NC 27401
                                                Telephone: (336) 272-9072
                                                Email: npquinn@thequinnlawfirm.com




                                            3




      Case 1:18-cv-00288-WO-JLW Document 25 Filed 05/13/19 Page 3 of 3
